DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered. Claims 1-4, 7-9, 21-22 and 24-27 are pending. Claims 10-20 have been withdrawn as being drawn to a nonelected invention and method. Claims 5-6 and 23 have been canceled.  

Withdrawn Objections and/or Rejections
3.	Examiner acknowledges the amendments to the claims and the double patenting rejection has been withdrawn, as it have been overcome.
	The nonstatutory double patenting rejection has been withdrawn, as the claims have been substantially amended to be patentably distinct from the claims of Patent No. 10,105,259. 

Claim Objections
4.	Claims 1-4, 7-9, 21-22 and 24-27 are objected to because of the following informalities:  
In claim 1 line 13, “wherein first side” should be corrected to “wherein the first side”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 8-9 and 21-22, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bruder (US 2014/0330222 A1) in view of Schwebel (US 2010/0106111 A1).
Regarding claim 1, Bruder discloses a therapeutic mask system (Figs. 7-9, ¶ 0043-0046) for treatment of an eye region of a human or animal subject’s head, the system comprising:
a strap (body 702, receivers 704a, 704b and single head support strap or supports 706a, 706b formed as monolithic uniform construction) configured for positioning the strap around the subject’s head (Figs. 1-9, ¶ 0043-0044), the strap comprising a first side and a second side opposite the first side (Annotated Fig. 1 below); and

    PNG
    media_image1.png
    313
    952
    media_image1.png
    Greyscale

Annotated Fig. 1: Bruder Fig. 8 indicating first and second sides of the strap (702 +704a,b + 706 a,b) and treatment pods (710a,b). 

at least one treatment pod (removable pods 710a, 710b) containing a loose, granular fill material within an outer shell, the at least one treatment pod comprising a first side and a second side opposite the first side (Fig. 8, ¶ 0045, Annotated Fig. 1 above);
wherein the second side of the at least one treatment pod is releasably coupled to the first side of the strap (Fig. 8, ¶ 0045, Annotated Fig. 1).
Bruder is silent to wherein at least one treatment pod comprises a recessed area formed on the first side of the at least one treatment pod. It is noted that Bruder teaches the treatment pod (710a, 710b) to be soft construction (Bruder ¶ 0045) and therefore are conformable to any surface including having a recessed area.
Further, Schwebel teaches an eye mask (10) for treatment of the eye (Schwebel Figs. 2-3, ¶ 0029-0030) in the same field of endeavor of a therapeutic mask as well as pertinent to the problem of providing a shape of an eye covering that is comfortable for a user to minimize direct contact of the cornea. Schwebel teaches wherein the at least one treatment pod (absorbent layer 18) comprises a recessed area (domes 24 of eye chambers 22) formed on the first side of the at least one treatment pod (Schwebel Figs. 2-3, ¶ 0030, 0053). Schwebel teaches the domes and walls to define eye recesses (Schwebel ¶ 0030) and one of ordinary skill in the art would choose this domed shape to lightly and comfortably surround the eye, since close contact and pressure with the eye can cause discomfort. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the shape of the at least one treatment pod of Bruder to have a recessed area, as taught by Schwebel, to provide light and comfortable treatment to the patient’s eye. 

Regarding claim 2, Bruder further discloses the system wherein the outer shell of the pod is formed from a fabric material (Bruder ¶ 0041), as the outer shell of the at least one treatment pod is made from the shell and backing which are nonwoven or woven synthetic materials. 

Regarding claim 8, Bruder further discloses the system wherein the at least one treatment pod (710a, 710b) is configured to deliver heat to the eye region of the subject (Bruder ¶ 0045).

Regarding claim 9, Bruder further discloses the system wherein the at least one treatment pod (710a, 710b) is configured to deliver cold therapy to the eye region of the subject (Bruder ¶ 0045).

Regarding claim 21, Bruder further discloses the system wherein the at least one treatment pod (710a, 710b) is configured to deliver moist heat to the eye of the subject’s head (¶ 0045).

Regarding claim 22, all of the elements of the current invention have been substantially disclosed by Bruder and Schwebel, as applied above in claim 1. Bruder further discloses the system wherein the loose, granular fill material comprises a hydrophilic zeolite (¶ 0045).

Regarding claim 24, all of the elements of the current invention have been substantially disclosed by Bruder and Schwebel, as applied above in claim 1, except for wherein the recessed area is an indentation on the first side of the at least one treatment pod. 
Schwebel further teaches the recessed area (domes 24 of eye chambers 22) is an indentation of the first side of the at least one treatment pod (side configured to face the user), as suggested by the shape of the dome (24) of the eye chambers (22) of the Schwebel device (Schwebel Figs. 2-3, ¶ 0030, 0053). Schwebel teaches the domes/indentations and walls to define eye recesses (Schwebel ¶ 0030) and one of ordinary skill in the art would choose this domed shape to lightly and comfortably surround the eye, since close contact and pressure with the eye can cause discomfort. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the shape of the at least one treatment pod of the Bruder/Schwebel device to have the recessed area as an indentation of the first side of the at least on treatment pod, as taught by Schwebel, to provide a light and comfortable fit. 

Regarding claim 27, Bruder further teaches wherein the at least one treatment pod (710a, 710b) is releasably coupled to the strap (702 +704a,b + 706 a,b as a monolithic uniform construction) by snap fasteners or hook-and-loop fasteners (Bruder ¶ 0045). 

7.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bruder in view of Schwebel and further in view of Cargill (US 2005/0118383 A1).
Regarding claim 3, all of the elements of the current invention have been substantially disclosed by Bruder and Schwebel, as applied above in claim 2. Bruder further discloses silver with anti-microbial properties to be enclosed with the granular fill inside the pod (Bruder ¶ 0038), but is silent to the fabric material of the at least one treatment pod comprising an antimicrobial material embedded in the fabric material. 
Cargill, however, teaches a multi-layer structure for use in personal cooling devices such as cooling neckbands (Cargill abstract), in the same field of endeavor and pertinent to the problem of eliminating microbes in therapeutic fabrics, wherein at least a portion of the fabric material comprises an antimicrobial material embedded in the fabric material, as Cargill teaches adding silver threads or coatings of the yarns used for the fabric layers (Cargill ¶ 0054) to manage microbes and keep the garments cleaner (as motivated by Cargill ¶ 0054). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included silver threads in the fabric material of the pod of the mask of Bruder and Schwebel, as taught by Cargill, to control microbes and keep the garment cleaner. 

Regarding claim 4, all of the elements of the current invention have been substantially disclosed by Bruder, Schwebel and Cargill, as applied above in claim 3. As noted above, Cargill teaches the antimicrobial material comprises yarn comprising silver particles and wherein the silver yarn is woven into at least a portion of the fabric material (Cargill ¶ 0054) to manage microbes and keep the garments cleaner (as motivated by Cargill ¶ 0054). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included silver threads woven into at least a portion of the fabric material of the outer shell of the combination device of Bruder, Schwebel and Cargill, to include, as taught by Cargill, to control microbes and keep the garment cleaner. 

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bruder in view of Schwebel and further in view of Ladmer (US 2005/0278008 A1).
Regarding claim 7, all of the elements of the current invention have been substantially disclosed by Bruder and Schwebel, as applied above in claim 1, except for the at least one treatment pod is configured to be releasably coupled to the strap at multiple points along the strap. 
Ladmer, however, teaches a thermal therapy pack (Ladmer ¶ 0007, 0018) in the same field of endeavor, wherein the at least one treatment pod (pack 12) configured to be releasably coupled to the strap (lace 24) at multiple points along the strap, since Ladmer teacher the pods to slide along the strap to any position (Ladmer Figs. 3-4, ¶ 0021, 0024) to allow for easy positioning and adjustment of the packs to any desired location along the lace (as motivated by Ladmer ¶ 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one treatment pod of the Bruder/Schwebel combination device to be adjustable to releasably couple to multiple points along the strap, as taught by Ladmer, to allow for easy positioning and adjustment.

9.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bruder in view of Schwebel and further in view of Chalek (US 2003/0055366).
Regarding claim 26, all of the elements of the current invention have been substantially disclosed by Bruder and Schwebel, as applied above in claim 1, except for an insulating shield.
Chalek, however, teaches a holder for thermal treatment (Chalek ¶ 0010) pertinent to the problem of optimizing heat transfer of a therapeutic device to the body to retain heat while preventing burns (Chalek ¶ 0035). Chalek provides a material (strip 12 with pouch 14) between the treatment pod (thermal pack 23) and the user (Chalek Figs. 1, 3 ¶ 0028 lines 8-13, 23-25) and as such teaches the device to comprise an insulating shield (12) and wherein the insulating shield is configured to be positioned between the at least one treatment pod and the subject (Chalek ¶ 0035 lines 11-14) to prevent burns while retaining heat (as motivated by Chalek ¶ 035 lines 14-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an insulating shield, as suggested by Chalek, in the Bruder/Schwebel device, to prevent burns while retaining heat, resulting in a device with an insulating shield positioned between the at least one treatment pod and the cornea of the at least one eye of the subject. 

10.	Claim 1 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bruder in view of MacDonald (US 2009/0149925).
Regarding claims 1 and 25, Bruder discloses a therapeutic mask system (Figs. 7-9, ¶ 0043-0046) for treatment of an eye region of a human or animal subject’s head, the system comprising:
a strap (body 702, receivers 704a, 704b and single head support strap or supports 706a, 706b formed as monolithic uniform construction) configured for positioning the strap around the subject’s head (Figs. 1-9, ¶ 0043-0044), the strap comprising a first side and a second side opposite the first side (Annotated Fig. 1 above); and
at least one treatment pod (removable pods 710a, 710b) containing a loose, granular fill material within an outer shell, the at least one treatment pod comprising a first side and a second side opposite the first side (Fig. 8, ¶ 0045, Annotated Fig. 1);
wherein the second side of the at least one treatment pod is releasably coupled to the first side of the strap (Fig. 8, ¶ 0045, Annotated Fig. 1).
Bruder is silent to wherein at least one treatment pod comprises a recessed area, that is an opening, formed on the first side of the at least one treatment pod. It is noted that Bruder teaches the treatment pod (710a, 710b) to be soft construction (Bruder ¶ 0045) and therefore are conformable to any surface including having a recessed area.
MacDonald, however, teaches a warming product such as a mask (14) in the same field of endeavor (MacDonald Fig. 2, ¶ 0055 lines 17-22) with at least one treatment pod (warming pad 28, 30) (MacDonald Fig. 2, ¶ 0057 lines 1-2) comprises a recessed area (eye openings 16, 18) formed on the first side of the at least one treatment pod (MacDonald Fig. 2), wherein the recessed are is an opening (16, 18) (MacDonald Fig. 2, ¶ 0055 lines 17-22). One of ordinary skill in the art would choose a configuration to encircle the eyes with openings over the so the user can see even while wearing the device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the shape of the at least one treatment pod of Bruder to have a recessed area that is an opening, as taught by MacDonald, so the user can see even while wearing the device. 

Response to Arguments
11.	Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive.
Regarding Applicants arguments that neither Bruder/Schwebel nor Bruder/MacDonald teach the therapeutic mask system as amended in claim 1, Examiner respectfully disagrees that the amendments to the claim overcome the prior art of record. Bruder teaches the strap and treatment pod elements with first and second sides. The strap of Bruder is formed by the monolithic uniform construction of the body, receivers and single head support strap/supports. 
Regarding Applicants arguments to claim 1, Examiner respectfully disagrees. Bruder substantially teaches the amended limitations, including a strap comprising a first side and a second side (sides facing toward and away the patient) and at least one treatment pod comprising a first side and a second side (sides facing toward and away the patient) wherein the second side of the at least one treatment pod is releasably coupled to the first side of the strap. Bruder specifies that the mask body, receivers and head support strap (a single head support strap is configured for positioning around a head) may be formed as a monolithic uniform construction. In this construction, these components make up the strap as claimed.
Schwebel is used to cure the deficiency of Bruder regarding the recessed area formed on the first side of the at least one treatment pod. MacDonald is similarly used to cure the deficiency of Bruder regarding the recessed area, particularly when the recessed area is an opening (claim 1/25). 
For the reasons above, all of the elements of independent claim 1 and its dependents are taught by Bruder in view of either Schwebel or MacDonald, with further teachings from Cargill to cure any deficiencies in claims 3-4, Ladmer to cure any deficiencies in claims 6-7, and Chalek to cure any deficiencies in claim 26. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        09/30/2021
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781